DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-4, filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper and is therefore made FINAL.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yap, Fung Ling; Zhang, Yong, “Protein Micropatterning Using Surfaces Modified by Self-Assembled Polystyrene Microspheres” Langmuir. 2005, 21(12), 5233-5236, hereinafter Yap.
Regarding claim 1, Yap teaches a medical analysis device (scheme 1), comprising a well portion (scheme 1 and abstract), the well portion having a hydrophilic silane compound layer formed at least partly on an inner surface thereof (page 5234, column 1, paragraphs 2-3 and scheme 1, there is a layer which is part of the inner wall surface)
Regarding claim 2, Yap teaches wherein the hydrophilic silane compound is a compound represented by the following formula (I): 

    PNG
    media_image1.png
    49
    421
    media_image1.png
    Greyscale

wherein R11 represents a monovalent hydrocarbon group; R12 and R13 are the same or different and each represent a divalent hydrocarbon group; each X11 independently represents an alkoxy group; each X12 independently represents a monovalent hydrocarbon group or a halogen group; m represents 1 to 50; and n represents 0 to 3 (page 5234, column 1, paragraph 2, 2-[Methyoxy(polyethylenoxy)propyl] trimethoxysilane).


    PNG
    media_image2.png
    49
    488
    media_image2.png
    Greyscale

wherein R21 represents a methyl group or an ethyl group; each X11 independently represents an alkoxy group; each X12 independently represents a monovalent hydrocarbon group or a halogen group; p represents 1 to 8; m represents 1 to 50; n represents 0 to 3; and k represents 1 to 20 (page 5234, column 1, paragraph 2, 2-[Methyoxy(polyethylenoxy)propyl] trimethoxysilane)..

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2003/091392, hereinafter Matson.
Regarding claim 1, Matson teaches a medical analysis device (page 1, lines 3-6), comprising a well portion (page 17, lines 18-22), the well portion having a hydrophilic silane compound layer formed at least partly on an inner surface thereof (page 15, lines 12-18).
Regarding claim 4, Matson teaches wherein the hydrophilic silane compound layer has fibronectin adsorbed thereto (page 15, lines 25-28 and page 19, lines 24-25). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796